Citation Nr: 1024101	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, K. Z.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from April 1943 to 
April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The Veteran's informal claim for TDIU 
was received by the RO on May 25, 2006.  

In July 2009, the Veteran testified at a hearing at the RO 
before one of the undersigned Veterans Law Judges (Travel 
Board hearing).  However, the Board was unable to produce a 
written transcript of this hearing.  As such, the case was 
remanded by the Board in December 2009 to offer the Veteran 
another opportunity to testify at a new hearing.  See 
38 C.F.R. § 20.717 (2009).  In April 2010, the Veteran and 
his daughter again presented testimony at a Travel Board 
hearing at the RO before another undersigned Veterans Law 
Judge.  As such, this appeal concerns an issue on which there 
have been two hearings from two different Veterans Law 
Judges.  Since the law requires that the Veterans Law Judge 
who conducts a hearing on appeal must participate in any 
decision made on that appeal, this matter will be decided by 
a three member panel of Veterans Law Judges, which will 
include the two Veterans Law Judges that presided over the 
Veteran's Board hearings.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2009). 

The Veteran also submitted a notice of disagreement (NOD) 
with the RO's denial of his claims for service connection for 
cold weather injuries to the right and left hands.  But after 
the RO sent him a May 2010 Statement of the Case (SOC), he 
has not yet perfected his appeal of these claims by filing a 
Substantive Appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2009).  So these claims are not before the 
Board at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities:  a cold weather injury to the right foot, rated 
as 30 percent disabling; and a cold weather injury to the 
left foot, rated as 30 percent disabling.  With consideration 
of the bilateral factor, and the fact that his cold weather 
injuries are rated as one disability, the combined service-
connected disability rating is 60 percent, meeting the 
percentage criteria for TDIU (under the combined rating 
table).  

2.  The Veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 
4.26 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the TDIU claim at 
issue, there is no need to discuss in detail whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.



Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected lower 
extremity cold weather injuries.  He states that his service-
connected disorders have especially worsened over the past 4-
5 years, preventing him from standing, sitting, or walking 
for an extended period of time.  He describes symptoms such 
as lower extremity peripheral neuropathy, pain, numbness, 
burning, discoloration, cramping, fungal infection, and 
sensory deficit due to his cold-weather residuals.  He also 
asserts that cold weather injuries to his hands and 
conjunctivitis to his eyes (both nonservice-connected at 
present) prevent him from working.  At the hearing his 
daughter alleged that he was in need of a walker due to his 
service-connected cold weather lower extremity residuals.  
The Veteran last worked in 1988, at which time he retired 
from his position as a city inspector.  Prior to that he 
worked as a barber.  He says he cannot perform either job now 
because they both require prolonged standing.  He is 
currently 87 years of age.  His is a college graduate.  See 
April 2010 hearing testimony; June 2007 Substantive Appeal; 
January 2007 Notice of Disagreement (NOD); June 2006 VA Form 
21-8940 (Application for Increased Compensation Based on 
Unemployability); June 2006 VA examination.    

The Veteran has the following service-connected disabilities:  
a cold weather injury to the right foot, rated as 30 percent 
disabling; and a cold weather injury to the left foot, rated 
as 30 percent disabling.  The combined service-connected 
disability rating is 60 percent, with consideration of the 
bilateral factor and the fact that cold weather injuries of 
the same etiology are rated as one disability.  See 38 C.F.R. 
§§ 4.16(a), 4.25 (combined ratings table), 4.26.  Therefore, 
the percentage criteria for TDIU are met.  38 C.F.R. 
§ 4.16(a).  

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

The evidence of record supports the award of a TDIU.  There 
is a great deal of circumstantial evidence in support of the 
Veteran's claim.  The Veteran and his daughter have submitted 
credible lay statements and testimony as to the current 
severity of his service-connected lower extremity cold 
weather injuries.  In addition, a November 2009 treatment 
note from a VA physician assistant indicates that the 
Veteran's documented polyneuropathy from his service-
connected cold-weather injuries precludes him from gainful 
employment at this time.  This diagnosis was confirmed with 
his VA neurology providers.  This uncontroverted medical 
opinion provides important evidence in support of the 
Veteran's claim. 

Moreover, VA neurology outpatient treatment notes dated in 
January 2008, August 2008, December 2008, May 2009, September 
2009, November 2009, and February 2010 consistently reveal 
that his service-connected disability was "worsening."  The 
Veteran reported frequent peripheral neuropathy with 
"burning" in his feet.  His medications help but do not 
eliminate the pain.  Polyneuropathy, sensory deficit, and 
edema were clinically noted upon electromyography (EMG) 
testing.  The Board finds this evidence is entitled to 
significant probative value in support of a TDIU award.  In 
short, there is clear, credible, and probative medical and 
lay evidence in support of a TDIU in the present case.  The 
Board finds this evidence outweighs any negative evidence of 
record.  

The Board acknowledges that the June 2006 VA foot examiner 
assessed only "mild" to "moderate" functional impairment 
from the Veteran's service-connected disorders.  In addition, 
an August 2002 VA treatment record documents that eight years 
ago the Veteran was able to do frequent yard work, 
"indefinite" walking, and the climbing of stairs with no 
problem.  However, the Board finds that over the past 4-5 
years it is abundantly clear from both the Veteran's credible 
lay statements as well as the medical evidence of record that 
his service-connected disabilities have worsened. 

The Board also realizes the significance of the Veteran's 
current advancing age (87) and some of his nonservice-
connected disorders.  VA and private treatment records 
document treatment for a variety of nonservice-connected 
disorders to include hearing loss, gout, carpal tunnel of the 
upper extremities, hypertension, coronary artery disease, a 
low back disorder, conjunctivitis, right inguinal hernia, 
skin cancer, gallstone pancreatitis, and prostatitis, among 
others.  There is no doubting the significance of these 
disorders on his functional impairment.  

As to the reasons for his retirement, there is no evidence 
from his employer that he specifically retired from his city 
inspector job in 1988 due to his service-connected cold 
weather injuries, despite the Veteran's allegations to the 
contrary.  In addition, once again, his advancing age and 
nonservice-connected disorders cannot be considered for 
purposes of TDIU.  38 C.F.R. § 4.19.  Although there is some 
evidence suggesting the Veteran originally retired due to his 
advancing age in 1988 (he was 65 at that time), voluntary 
retirement does not necessarily show employability and should 
not be used as the only evidence of employability.  

Careful consideration has been given here to distinguishing a 
worsened disability that would now cause unemployability from 
prior unemployment simply due to retirement.  Here, the 
available evidence has been evaluated as demonstrating that, 
regardless of the reasons for the Veteran's earlier 
retirement, he would currently not be able to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  His 
service-connected disabilities have worsened to a 60 percent 
level.  In sum, even with consideration of his nonservice-
connected disorders and age, the evidence of record clearly 


shows the Veteran's service-connected disabilities, standing 
alone, currently prevent him from securing employment.  
38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

It will also be remembered that a person may be too disabled 
to engage in employment although he or she is up and about 
and fairly comfortable at home or upon limited activity, such 
as the Veteran in this case.  See 38 C.F.R. § 4.10.  
Moreover, a Veteran does not have to prove that he or she is 
100 percent unemployable in order to establish an inability 
to maintain a substantially gainful occupation, as required 
for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson 
v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

The Board emphasizes that there is no specific negative 
medical opinion of record against the TDIU claim.  VA may not 
order additional development for the sole purpose of 
obtaining evidence unfavorable to a claimant.  Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  Therefore, since 
there is favorable evidence of record in support of 
entitlement to TDIU, no additional development is necessary.  

In conclusion, the Board finds that this evidence supports a 
finding of TDIU.  38 C.F.R. § 4.3.  The Veteran has been 
assessed as unemployable by VA due to his service-connected 
lower extremity cold weather disabilities.  The Board is 
satisfied that the Veteran's service-connected disabilities 
clearly prevent him from securing or following substantially 
gainful employment.  38 C.F.R. § 4.16.  Accordingly, the 
appeal is granted.






ORDER

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation.  



			
              M. R. VAVRINA	C. CRAWFORD
	       Acting Veterans Law Judge                                 
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals


__________________________________________
A. BRYANT
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


